145 Ga. App. 791 (1978)
245 S.E.2d 12
RAMBO
v.
FULTON FINANCIAL CORPORATION.
55530.
Court of Appeals of Georgia.
Submitted March 7, 1978.
Decided April 6, 1978.
Rehearing Denied April 28, 1978.
Greene, Smith & Davis, H. Darrell Greene, for appellant.
Flournoy, Evans, Mize & Virgin, Charles A. Evans, for appellee.
WEBB, Judge.
"`The burden is always on the appellant in asserting error to show it affirmatively by the record.'" Smith v. Forrester, 132 Ga. App. 426 (208 SE2d 199) (1974) and cits. The enumeration of errors in this appeal complains that the grant of summary judgment was improper because *792 there were genuine issues of material fact as to various issues, but we are cited no portions of the record in substantiation of these claims. In these circumstances we have insufficient cause to overturn the judgment of the trial court. Rule 18 (c) (3), this court; Lowe v. State, 143 Ga. App. 415 (238 SE2d 716) (1977); I. B. E. W. v. Briscoe, 143 Ga. App. 417, 427 (5) (239 SE2d 38) (1977).
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.